Citation Nr: 1630750	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  07-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic low back strain with degenerative disc disease, L2-3 and L4-5 prior to November 23, 2015.

2.  Entitlement to an initial staged rating in excess of 20 percent for service-connected chronic low back strain with degenerative disc disease, L2-3 and L4-5 from November 23, 2015.

3.  Entitlement to a compensable initial rating for service-connected dyshidrotic eczema and herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1982 and from December 1982 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The July 2005 rating decision granted service connection for chronic low back strain with degenerative disc disease (DDD) with a noncompensable rating and for dyshidrotic eczema and herpes simplex with a noncompensable rating, effective from January 1, 2005.  The Veteran expressed disagreement with the assigned ratings and the present appeal ensued.  Subsequently, the RO increased the initial rating for chronic low back strain with DDD from noncompensable to 10 percent effective from January 1, 2005.

The case was remanded by the Board in August 2010, September 2013 and August 2015.

In a January 2016 rating decision, the RO increased the rating for the Veteran's service-connected chronic low back strain with DDD from 10 percent to 20 percent effective from November 23, 2015.  As this increase did not represent a complete grant of the benefit on appeal, the Veteran's claim for an increased rating for chronic low back strain with DDD, L2-3 and L4-5 remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  In a January 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to an initial staged rating in excess of 20 percent for chronic low back strain with DDD, L2-3 and L4-5 from November 23, 2015 and entitlement to a compensable rating for dyshidrotic eczema and herpes simplex.

2.  Prior to November 23, 2015, the Veteran's chronic low back strain with DDD, L2-3 and L4-5 was manifested by limitation of motion, at worst, to 45 degrees of forward flexion, and a combined range of motion greater than 120 degrees; no ankylosis of the thoracolumbar spine was shown.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial staged rating in excess of 20 percent for chronic low back strain with DDD, L2-3 and L4-5 from November 23, 2015 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of the issue of entitlement to a compensable rating for dyshidrotic eczema and herpes simplex have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for an initial rating of 20 percent, but no higher, for chronic low back strain with DDD, L2-3 and L4-5, prior to November 23, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to an initial staged rating in excess of 20 percent for chronic low back strain with DDD, L2-3 and L4-5 from November 23, 2015 and entitlement to a compensable rating for dyshidrotic eczema and herpes simplex, in his June 2007 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a January 2016 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to an initial staged rating in excess of 20 percent for chronic low back strain with DDD, L2-3 and L4-5 from November 23, 2015 and entitlement to a compensable rating for dyshidrotic eczema and herpes simplex.  Specifically, he stated that he was satisfied with the award of a 20 percent rating, effective November 23, 2015, for chronic low back strain with DDD, L2-3 and L4-5, and the noncompensable rating for dyshidrotic eczema and herpes simplex and that he wished to withdraw any further appeal at this time.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.

Issue on Appeal

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher initial rating for service-connected chronic low back strain with DDD, L2-3 and L4-5 arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case, as well as a May 2008 VCAA notice, which set forth the relevant law applicable for assignment of diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's August 2010 and September 2013 remands, the Veteran's treatment records from the Naval Medical Centers (NMCs) in San Diego, Bethesda, Portsmouth dated from August 1999 to June 2014 have been obtained.  The RO also requested treatment records from the Balboa NMC but received a negative response from that facility that no inpatient or outpatient records for the Veteran were available.

During the period on appeal, there was only one VA clinical note dated January 27, 2005; there were not any records for the Veteran at the Washington D.C. VA Medical Center (VAMC) or any other VA facilities; the electronic medical records system would show records if the Veteran had treatment.  Furthermore, the Veteran was contacted to provide any additional records or information concerning VAMC records but no response has been received.  The RO therefore determined that the records do not exist and any future request would be futile.  In June 2014, the RO made a formal finding on the unavailability of any outstanding VA treatment records.  

The Veteran was also provided with VA examinations in January 2005 and June 2014, and more recently in November 2015, in compliance with the Board's September 2013 and August 2015 remands.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's service-connected low back disability, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  As these examinations included sufficient details as to the current severity of his disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The U.S. Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran service-connected chronic low back strain with DDD, L2-3 and L4-5 has been evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237, for the period prior to November 23, 2015.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  In this case, Diagnostic Code 5242 refers to degenerative arthritis of the spine (see also diagnostic code 5003), while the more specific Diagnostic Code 5237 refers to lumbosacral strain.  

Diagnostic Codes 5237 and 5242 direct that these conditions be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, General Rating Formula.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The General Rating Formula also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

During a January 2005 VA joints examination, the Veteran reported a history of low back pain since about 1979.  He stated that the back pain flared up with any heavy use, especially vigorous running types of activities.  His last episode was about one month ago.  He denied any instability, incoordination, weakness, or fatigability about his back.  He did not wear any back braces or use any ambulatory aids.  He denied any leg pain except for about one year ago, he began getting some intermittent sciatic type symptoms but these were infrequent.  He denied any focal neurologic deficit or motor or sensory loss in either lower extremity.  Examination of the lumbar spine showed that he had flexion to 90 degrees, extension to 20 degrees, rotation of 45 degrees to the right, and 45 degrees to the left.  The deep tendon reflexes were 2+ and symmetrical at the patellar tendon and 2+ and symmetrical at the Achilles.  Motor strength was 5/5 in all groups of both lower extremities.  Sensation was intact to light touch in all dermatomal distributions.  He had a negative straight leg raising to 90 degrees.  The diagnosis was chronic low back strain with DDD, L2-3 and L4-5, intermittent.  The examiner noted a normal back examination with mild functional impairment.  It was further noted that the lumbar spine range of motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.

X-ray of the lumbosacral spine showed mild disc space narrowing at L2-3 and L4-5 with multilevel anterior osteophytes; vertebral heights were intact; there was adequate vertebral alignment; pedicles and posterior elements were unremarkable; paravertebral soft tissues were grossly normal.  The impression was DDD of the lumbar spine.

In his August 2006 notice of disagreement, the Veteran reported that he was often in pain for several days after doing minimal exercise or common house chores; bending was a particular problem and often he was unable to stand up straight for hours at a time.  He had shooting pain down the front of both legs and often must take pain relievers just to allow himself to sit at his desk and work.  He was unable to pull underwear on standing and must sit to do so.

A July 2008 NMC treatment record showed that the Veteran was advised to avoid lifting, swimming and upper body exercise for 2 weeks due to back strain.  In August 2008, neurological examination was normal.

An August 2008 VA x-ray of the lumbar spine showed multi-level degenerative change lumber spine, most severe at L2-L3 and L4-L5 and degenerative changes of the pubic symphysis, with no acute fracture or dislocation.

In a December 2008 NMC treatment report, the Veteran reported a history of low back pain and ruptured disk in upper back which was aggravated by travel and pulling carry-on bag through the airport.

A February 2014 NMC treatment record showed complaints of low back pain and radiating pain down the left leg.  Lumbosacral spine exhibited tenderness on palpation and muscle spasms.  Lumbosacral spine motion was noted to be abnormal with mild limited ROM with flexion of the hip and pain was elicited by motion ambulation.  Lumbosacral spine demonstrated full range of motion.  

In March 2014, on x-ray of the Veteran's lumbar spine, there were five lumbar-type vertebral bodies which are normal in morphology and alignment; there were no suspicious osseous lesions or fractures; there was diffuse intervertebral disc height loss and facet degenerative changes throughout; minimal aortic atherosclerosis was seen on the lateral view; the surrounding soft tissue were otherwise normal.  The impression was degenerative changes with no suspicious osseous abnormalities.

In a June 2014 NMC treatment record, the Veteran reported a sudden onset of back pain involving a lift while gardening.  He had had pain off and on for several months with emergency room visit.  He stated problems could increase with weightbearing activities, lifting, sustained positions and activities, bending, stooping.  Pain was reduced with rest, getting off feet, gentle stretching, medications, ice, and heat.  He was current working as a project manager requiring works in an administrative position with long hours of sitting, computer work and frequent traveling.  Standing lumbar spine ROM was noted to be 50 percent of flexion, 50 percent of extension, 50 percent of side bending and 50 percent of rotation.  His signs and symptoms were consistent with mechanical low back pain.

In June 2014, the Veteran underwent another VA examination.  The examiner indicated that the claims file was reviewed.  The diagnoses were degenerative arthritis of the spine and intervertebral disc syndrome, with lumbar radiculopathy.  The Veteran complained of progressive pain and stiffness since his previous examination.  He reported flare-ups impacting the function of the back.  Range of motion (ROM) of the back consisted of forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees, with painful motion beginning at the end of the ROM.  After repetitive-use testing with 3 repetitions, there was no additional limitation in ROM of the back.  The examiner noted that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine (back) due to less than normal movement and pain on movement.  He did not have muscle spasm of the thoracolumbar spine or guarding of the thoracolumbar spine.  Muscle strength testing and sensory examination were normal.  Reflex examination revealed hypoactive deep tendon reflexes.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a back condition, such as bowel or bladder problems or pathologic reflexes.  It was noted that the Veteran had intervertebral disc syndrome (IVDS) but no incapacitating episodes over the past 12 months due to IVDS.  He did not use any assistive devices as a normal mode of locomotion.  The examiner found that the Veteran's thoracolumbar spine (back) condition did not impact on his ability to work.  With regard to Mitchell criteria, the examiner commented that it would be speculative to provide accurate ROMs during a flare or after repetitive use over time since there was no flare-up at the time of examination and he could not provide this information based on a hypothetical situation.

After consideration of the pertinent evidence of record, the Board concludes that an initial rating of 20 percent is warranted for the Veteran's low back disability.  In making this determination, the Board notes a June 2014 NMC treatment note, which states that the Veteran's lumbar spine had only 50 percent of the normal forward flexion ROM, namely, 45 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula Note (2).  While on a VA examination in the same month, he could flex his back forward to 75 degrees, which is much more than what was shown during the June 2014 NMC treatment session, the Veteran has reported intermittent episodes of flare-up of pain.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  The Board considered the Veteran's lay assertions that he has increased back pain with increased activities.  The Board finds the Veteran's statements to be competent and credible evidence as to symptoms relating to his back condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As such a 20 percent rating is assigned for the entire rating period under appeal.
 
However, a rating greater than 20 percent is not for application.  The Veteran's low back disability has been manifested by complaints of pain and limitation of motion, at most, to 45 degrees of forward flexion, 15 degrees of extension, 15 degrees of bilateral lateral flexion, and 15 degrees of bilateral lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula.  Based on the foregoing, a rating greater than 20 percent is not warranted as there is no evidence of 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his back with at least 45 degrees of forward flexion.  As there was clearly motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher rating.  See 38 C.F.R. § 4.71a, General Rating Formula; also see Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").

Additionally, the evidence of record does not show additional limitation in the ROM on repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  The January 2005 VA examiner noted that the Veteran's lumbar spine ROM and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Similarly, after repetitive-use testing with 3 repetitions, there was no additional limitation in ROM of the back during the June 2014 VA examination.  The examiner noted that the Veteran's functional loss and/or functional impairment of the thoracolumbar spine (back) consisted of less than normal movement and pain on movement.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  However, additional limitation of motion due to pain beyond that contemplated by the rating assigned herein for the Veteran's low back disability has not been shown.  The June 2014 VA examiner opined that it would be speculative to provide accurate ROMs during a flare or after repetitive use over time since there was no flare-up at the time of examination and he could not provide this information based on a hypothetical situation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion).  Accordingly, a disability rating greater than 20 percent is not warranted on this basis.

Consideration has been given to an increased rating for the Veteran's low back disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  Although the June 2014 VA examination reported that the Veteran had IVDS, it was also noted that he had no incapacitating episodes over the past 12 months due to IVDS.  Therefore, a rating higher than 20 percent is not for application.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2015).  In this regard, the Board observes that a separate rating of 20 percent for radiculopathy of the left lower extremity has been assigned from January 1, 2005.  The medical evidence reflects no bowel or bladder symptoms impairment.  The June 2014 VA examination report specifically stated that the Veteran did not have any other neurologic abnormalities or findings related to a back condition, such as bowel or bladder problems or pathologic reflexes.  

Other Considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.  The Veteran's low back disability is evaluated by rating criteria contemplating painful motion, limited motion, ankylosis, weakness, vertebral fracture or dislocation, and deformity of the spine, as well as any neurologic abnormalities associated with a spine disorder.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235 through 5243.

Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disability with the pertinent schedular criteria does not show that the service-connected chronic low back strain with DDD, L2-3 and L4-5 presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's service-connected disability.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

This issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disability, the evidence is against the assignment of a rating in excess of that assigned herein for the Veteran's service-connected disability during the rating period on appeal.  As such, further staged ratings are not for application.  See Fenderson, 12 Vet. App. at 126.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran was still working as a project manager in June 2014.  The VA examiner opined that the Veteran's thoracolumbar spine (back) condition did not impact on his ability to work.  Therefore, the evidence does not demonstrate that the Veteran's service-connected disability prevented him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised prior to November 23, 2015.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher initial rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to an initial staged rating in excess of 20 percent for chronic low back strain with degenerative disc disease from November 23, 2015 is dismissed.

The appeal as to the issue of entitlement to a compensable rating for dyshidrotic eczema and herpes simplex is dismissed.

Entitlement to an initial rating of 20 percent, but no higher, for service-connected chronic low back strain with DDD, L2-3 and L4-5, prior to November 23, 2015, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


